1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Reports Second-Quarter/Six-Month 2008 Results HIGHLIGHTS § Net income for second-quarter 2008 of $60.3 million, $0.75 per fully diluted share, compared with a net loss of $6.5 million, $0.23 per share, in the second quarter of 2007.Second quarter 2008 results included a mark-to-market unrealized loss of $43.2 million, $0.49 per fully diluted share, on open oil and gas derivative contracts. § Daily production for second-quarter 2008 averaged 294 million cubic feet of natural gas equivalents per day (MMcfe/d) net to McMoRan, compared with second-quarter 2007 average production of 54 MMcfe/d.Results continue to benefit from the August 2007 oil and gas property acquisition and recent significant drilling success. § Full-year 2008 average daily production expected to approximate 285 MMcfe/d net to McMoRan.Third quarter 2008 production is expected to approximate 280 MMcfe/d. § McMoRan’s updated proved reserves, based on independent reservoir engineers’ estimates at June 30, 2008 approximated 399 billion cubic feet of natural gas equivalents (Bcfe), compared with 364 Bcfe at December 31, 2007. o PV-10 value of $3.9 billion using flat market pricing at June 30, 2008 and other assumptions required by the Securities and Exchange Commission. o Additions primarily reflect continued positive drilling results at Flatrock, which had 8/8ths reserves of 395 Bcfe (74 Bcfe net) at mid-year. § Positive drilling results at Flatrock on OCS 310 at South Marsh Island Block 212 with four successful wells to date: o Flatrock No.2 well commenced production on July 6, 2008.Gross production currently approximates 102 MMcfe/d, 19 MMcfe/d net to McMoRan. o Flatrock No.3 well logged deeper pay in May 2008.In total, the well encountered 256 feet of net pay.First production is expected in the third quarter of o Flatrock No. 4 development well logged 116 net feet of pay in June 2008 and is drilling below 16,800 feet to proposed total depth of 18,500 feet. o Flatrock No. 5 well commenced on July 1, 2008 and is currently drilling below 9,700 feet to proposed total depth of 18,400 feet. o Flatrock No. 6 well expected to commence drilling in the second half of 2008. § Mound Point East exploratory well on LA State Lease 340 is drilling below 17,000 feet. § South Timbalier Block 168 ultra-deep exploratory well is drilling below 32,550 feet to evaluate potentially significant targets.The well is permitted to 35,000 feet. § Operating cash flows totaled $209.4 million for second-quarter 2008 and $382.2 million for the six-months of 2008.Credit facility borrowings totaled $4.5 million at June 30, § Total debt, excluding McMoRan’s senior convertible notes, approximated $305 million at June 30, 2008, $280 million lower than December 31, 2007 and $890 million lower than at the time of the August 2007 oil and gas property acquisition. § Capital expenditures approximated $59.7 million for second-quarter 2008 and $111.1 million for the first six-months of 2008.Capital expenditures are estimated to approximate $260 million for 2008. § In response to a significant increase in sulphur prices, McMoRan is evaluating the feasibility of restarting its Main Pass mine, which has a sulphur resource of approximately 60 million long tons. 1 SUMMARY FINANCIAL TABLE* Second Quarter Six Months 2008 2007 2008 2007 (In thousands, except per share amounts) Revenues $ 375,508 $ 45,348 $ 670,984 $ 97,045 Operating income (loss) 81,064 685 136,889 (11,238 ) Income (loss) from continuing operations 65,419 (4,237 ) 102,650 (21,066 ) Income (loss) from discontinued operations (748 ) (1,102 ) (1,604 ) 1,229 Net income (loss) applicable to common stock(a) 60,314 (6,486 ) 92,323 (21,389 ) Diluted net income (loss) per share: Continuing operations $ 0.76 (c) $ (0.19 ) $ 1.23 (c) $ (0.79 ) Discontinued operations (0.01 ) (0.04 ) (0.02 ) 0.04 Applicable to common stock $ 0.75 (c) $ (0.23 ) $ 1.21 (c) $ (0.75 ) Diluted average shares outstanding(b) 88,278 (c) 28,882 86,783 (c) 28,620 a. After preferred dividends. b. See Note g on page II c. Reflects assumed conversion of McMoRan’s 6% and 5¼% Convertible Senior Notes, 6.75% Mandatory Convertible Preferred Stock, and the dilutive effect of outstanding stock options and warrants into 30.8 million and 31.1 million shares for the second-quarter and six-month periods, respectively, resulting in the exclusion of $1.3 million in interest expense and $4.4 million in dividends in second-quarter 2008 and $4.1 million in interest expense and $8.7 million in dividends for the 2008 six-months period. * If any in-progress well or unproved property is determined to be non-productive prior to the filing of McMoRan’s second-quarter 2008 Form 10-Q, the related costs incurred through June 30, 2008 would be charged to exploration expense in the second quarter 2008 financial statements.McMoRan’s investment in its five in-progress or unevaluated wells totaled $86.9 million at June 30, 2008. NEW ORLEANS, LA, July 17, 2008 – McMoRan Exploration Co. (NYSE: MMR) today reported net income applicable to common stock of $60.3 million, $0.75 per fully diluted share, for the second quarter of 2008 compared with a net loss applicable to common stock of $6.5 million, $0.23 per share, for the second quarter of 2007.For the six months ended June 30, 2008, McMoRan reported net income of $92.3 million, $1.21 per share, compared with a net loss of $21.4 million, $0.75 per share, in the 2007 period. Second-quarter 2008 results from continuing operations totaled $65.4 million, including a loss of $43.2 million, $0.49 per share, for unrealized mark-to-market charges on McMoRan’s open oil and gas derivative contracts and an $18.9 million, $0.21 per share, non-cash charge to expense associated with stock option expense under applicable accounting rules.During the second quarter of 2007, McMoRan’s net loss from continuing operations totaled $4.2 million, including $5.3 million of exploration expense. Results for the six months of 2008 from continuing operations totaled $102.7 million, including a loss of $84.8 million, $0.98 per share, for unrealized mark-to-market charges on McMoRan’s open oil and gas derivative contracts.Results for the six months of 2007 from continuing operations totaled a net loss of $21.1 million, including, $15.1 million of exploration expense, $5.5 million of start-up costs associated with MPEH™ and a charge to expense of $3.4 million to adjust reclamation accruals on two fields. James R. Moffett and Richard C. Adkerson, Co-Chairmen of McMoRan, said, “We are pleased to report continued positive drilling results, reserve additions and the status of ongoing drilling activities which provide shareholders with exposure to potentially significant discoveries.Our strong production performance and positive market 2 conditions for oil and natural gas are providing significant cash flows, which have allowed us to reduce debt significantly and invest in high potential exploration opportunities.We are positive about the outlook for our business and encouraged by the results of our drilling activities as we work to build significant asset values through our focused exploration program.” EXPLORATION ACTIVITIES Since the initial discovery in July 2007 McMoRan has drilled four successful wells at Flatrock on South Marsh Island Block 212 in the OCS 310/Louisiana State Lease 340 area in approximately 10 feet of water.Recent results from the field include the commencement of production at Flatrock No. 2 (location “B”) on July 6, 2008, deeper pay at the No. 3 delineation well (location “D”), and infill success in the Rob-L section at the No. 4 development well (location “C”).Additional exploration and development activities are under way.Successful wells can be brought on line quickly using the Tiger Shoal facilities in the immediate area.Following is a status report on activities in the Flatrock area: Flatrock Wells Total Pay Intervals Net Feet of Pay(1) Status No. 1 – “A” location Discovery Well 8 260 Gross production averaged approximately 38 MMcfe/d,~7 MMcfe/d, net to McMoRan in 2Q08 No. 2 – “B” location Delineation Well 8 289 Commenced production July 6, 2008: current gross rate is 102 MMcfe/d, 19 MMcfe/d net No. 3 – “D” location Delineation Well 8 256 Drilled to total depth of 18,587': first production expected in 3Q08 in the Operc section No. 4 – “C” location Development Well 2 116 Spud April 9, 2008: drilling below 16,800’ towards a proposed total depth of 18,500’ No. 5 – “E” location(2) Development Well n/a n/a Spud July 1, 2008: drilling below 9,700’ towards a proposed total depth of 18,400’ No. 6 – “F” location(3) Delineation Well n/a n/a To Spud in 2H08: Will target Rob-L and Operc sands with proposed total depth of 19,500’ (1) Confirmed with wireline logs. (2) Located 1,800 feet west of the Flatrock No. 4 well and between the Flatrock No. 1 and No. 2 wells. (3) Located on South Marsh Island Block 217 and 3,100 feet southeast of the Flatrock No. 3 well. McMoRan controls approximately 150,000 gross acres in the Tiger Shoal/Mound Point area (OCS 310/Louisiana State Lease 340) and has multiple additional exploration opportunities with significant potential on this large acreage position.McMoRan has a 25.0 percent working interest and an 18.8 percent net revenue interest in Flatrock.Plains Exploration & Production Company (NYSE: PXP) holds a 30.0 percent working interest. The Mound Point East exploratory well on Louisiana State Lease 340 commenced drilling on March 31, 2008 and is drilling below 17,000 feet towards a proposed total depth of 18,050 feet to evaluate potential Operc sands in the middle-Miocene.McMoRan may elect to deepen the well to evaluate potential Gyro sands.Mound Point East is located in less than 10 feet of water approximately 10 miles east of the Flatrock field.McMoRan is targeting deep geologic features in the 3 Mound Point area similar to those discovered in the Flatrock field.McMoRan holds a 32.5 percent working interest and a 23.2 percent net revenue interest in the well.PXP holds a 43.4 percent working interest.McMoRan’s investment in Mound Point East totaled $10.8 million at June 30, 2008. The South Timbalier Block 168 No. 1 ultra-deep exploratory well (formerly known as the Blackbeard West No. 1) was reentered on March 18, 2008, and is drilling below 32,550 feet to evaluate potentially significant targets.The well is permitted to 35,000 feet.Logs indicated that the well has encountered potential hydrocarbon bearing zones that require further evaluation.McMoRan operates the well and owns a 32.3 percent working interest.McMoRan’s partners, PXP and Energy XXI (NASDAQ: EXXI), hold a 35 percent working interest and 20 percent working interest, respectively.McMoRan’s investment in South Timbalier Block 168 No. 1 well totaled $8.5 million at June 30, McMoRan is one of the largest acreage holders on the Shelf of the Gulf of Mexico and onshore in the Gulf Coast area with rights to approximately 1.3 million gross acres including 280,000 gross acres associated with the ultra-deep trend.Since 2004, McMoRan has participated in 17 discoveries on 32 deep shelf exploration prospects drilled and evaluated, including the significant Flatrock discovery in the third quarter of 2007.Five additional prospects are either in progress or not fully evaluated.McMoRan is developing plans to participate in the drilling of additional exploratory wells in 2008, including the Tom Sauk and Gladstone prospects on Louisiana State Lease 340, which lie below the significant historical shallow production at Mound Point, and the Northeast Belle Isle prospect in St. Mary Parish, Louisiana. PRODUCTION AND DEVELOPMENT ACTIVITIES Second-quarter 2008 production averaged 294 MMcfe/d net to McMoRan, compared with 54 MMcfe/d in the second quarter of 2007.McMoRan’s second quarter production rates were higher than April 2008 estimates of 285 MMcfe/d despite a 5 MMcfe/d impact from the assumed loss of royalty relief.Because of the strength of natural gas prices during the second quarter of 2008 and the expectation of continued strong pricing, McMoRan is basing its accounting on an estimate that annual average 2008 natural gas prices will exceed $10.38 per MMbtu, the established threshold by Minerals Management Service above which royalty relief is not available for 2008.Based on revised annual pricing expectations, second-quarter 2008 results also include a reduction to revenues of $3.9 million associated with the reversal of royalty relief recorded in the first quarter. Average daily production for 2008, including production from the Flatrock No. 2 and No. 3 wells and from the Cottonwood Point discovery, is expected to approximate 285 MMcfe/day net to McMoRan, including 280 MMcfe/day in the third quarter of 2008.If 2008 prices average less than $10.38 per MMbtu, production for the year is estimated to average approximately 290 MMcfe/d. REVENUES McMoRan’s second-quarter 2008 oil and gas revenues totaled $372.3 million, compared to $45.0 million during the second quarter of 2007.During the second quarter of 2008, McMoRan’s sales volumes totaled 17.9 Bcf of gas, 1.1 million barrels of oil and condensate and 2.1 Bcfe of plant products, compared to 2.9 Bcf of gas, 308,200 barrels of oil and condensate and 0.2 Bcfe of plant products in the second quarter of 2007.McMoRan’s second-quarter comparable average realizations for gas were $12.11 per thousand cubic feet (Mcf) in 2008 and $8.07 per Mcf in 2007; for oil and condensate McMoRan received an average of $122.99 per barrel in second-quarter 2008 compared to $62.87 per barrel in second-quarter 2007. RESERVE UPDATE McMoRan produced 53.2 Bcfe in the first half of 2008.Through reserve additions and revisions McMoRan replaced 165 percent of its production during the first half of 2008.Independent 4 reservoir engineers’ estimates of McMoRan’s proved oil and gas reserves as of June 30, 2008, were 398.5 Bcfe, compared with 363.9 Bcfe at December 31, 2007.The reserve additions primarily reflect continued positive drilling results at the Flatrock field.Below is a summary of changes in proved reserves: Bcfe Proved Reserves at 12/31/07 363.9 First Half 2008 Production (53.2 ) Additions/Revisions 87.8 Proved Reserves at 6/30/08 398.5 Independent reservoir engineers' estimates of the present value of future net cash flows before income taxes from the production and sale of McMoRan's estimated proved reserves, determined using a ten percent discount rate and market pricing at June 30, 2008 of $140 per barrel of oil and $13.10 per MMbtu of natural gas and other assumptions required by the Securities and Exchange Commission, was $3.9 billion at June 30, 2008. CASH FLOWS, CAPITAL EXPENDITURES AND CASH Second-quarter 2008 operating cash flows totaled $209.4 million and $382.2 million for the first six months of 2008.Capital expenditures totaled $59.7 million for the second quarter of 2008 and $111.1 million for the first six months of 2008.Capital expenditures for 2008 are expected to approximate $260 million, including approximately $90 million in exploration costs associated with Flatrock and other opportunities and $170 million in development costs.Capital spending may change as additional opportunities become available and to fund additional development capital expenditures on successful wells. DEBT REDUCTION AND DEBT/EQUITY TRANSACTIONS Total debt, excluding McMoRan’s convertible senior notes, approximated $305 million at June 30, 2008, $280 million lower than December 31, 2007, and $890 million lower than at the time of the Newfield acquisition in August 2007.Borrowings under McMoRan’s $500 million revolving credit facility totaled $4.5 million at June 30, 2008.On June 30, 2008,
